                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


ERNIE ALEJANDRO SACOMAN,

                 Plaintiff,

vs.                                                    No. CV 18-01100 KG/KRS


SECOND JUDICIAL DISTRICT ATTORNEY,
et al.,

                 Defendants.


                                ORDER TO CURE DEFICIENCY

          Plaintiff has submitted a civil rights complaint. The Court determines that Plaintiff’s

submission is deficient because Plaintiff has not paid the $400.00 filing fee or filed an Application

to Proceed in District Court Without Prepaying Fees or Costs. Plaintiff must cure this deficiency

within thirty (30) days from entry of this Order by either paying the full $400.00 civil filing fee or

submitting an Application to Proceed in District Court Without Prepaying Fees or Costs including

a certified copy of Plaintiff’s inmate account statement for the 6-month period immediately

preceding this filing. See 28 U.S.C. § 1915(a)(2). Failure to cure the designated deficiency within

thirty (30) days from entry of this Order may result in dismissal of this action without further

notice.

          IT IS ORDERED that within thirty (30) days of entry of this Order, Plaintiff either pay the

full $400.00 civil filing fee or submit an Application to Proceed in District Court Without

Prepaying Fees or Costs that includes a certified copy of Plaintiff’s inmate account statement for

the 6-month period immediately preceding this filing; and the Clerk is directed to mail to Plaintiff




                                                   1
a copy of this order and 2 copies of an Application to Proceed in District Court Without Prepaying

Fees or Costs with instructions.



                                             ____________________________________
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
